                    Case 17-12901-BLS              Doc 42         Filed 11/14/18      Page 1 of 2

                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE

IN RE:
DENISE REICHARD                                                                     : Bk. Case No: 17-12901BLS
Debtor.                                                                             : Chapter 13

     NOTICE OF FINAL CURE PAYMENT AND COMPLETION OF PLAN PAYMENTS

Pursuant to Fed. Bankr. Rule 3002.1(f), the Trustee files Notice that the amount required to cure the default in the below

claim has been paid in full and the debtor has completed payments under the Plan.

Name of creditor: OCWEN LOAN SERVICING                                                               Court claim No. 003

Last four digits of any number used to identify the debtor's account:                                               0911



Final Cure Amount
                                                          Amount of Prepetition Mortgage Arrearage
                                                          $42,267.32

                                                          Amount Paid by Trustee
                                                          $42,267.32
All post-petition mortgage payments, as supplemented, are current.


Monthly ongoing Mortgage Payment

Mortgage is paid directly by the debtor                   Yes X                     No

Within 21 days of the service of this Notice the debtor must file Local Form 104


         Within 21 days of the service of this Notice, the creditor must file and serve on the debtor, debtor's counsel and

the trustee, a statement as required under Fed. Bankr. Rule 3002.1(g), indicating whether it agrees that the debtor has

paid in full the amount required to cure the default and whether, consistent with Sec. 1322(b)(5) the debtor is otherwise

current on all payments. The statement should itemize the required cure or postpetition amounts, if any, that the holder

contends remain unpaid as of the date of the statement.

Dated: 11-14-18
                                                          /s/ Michael B. Joseph
                                                          Michael B. Joseph, Esquire
                                                          824 N. Market Street, Suite 1002
                                                          P.O. Box 1350
                                                          Wilmington, Delaware 19899-1350
                                                          302-656-0123
                                                          Chapter 13 Trustee
                 Case 17-12901-BLS    Doc 42     Filed 11/14/18    Page 2 of 2



                         TRUSTEE'S CERTIFICATE OF SERVICE



       I, Michael B. Joseph, Esquire, Chapter 13 Trustee of the within estate, do hereby certify

that on this 14th day of November, 2018, I caused one copy of the within Notice of Final Cure

Payment and Completion of Plan Payments to be served by United States Mail, Postage Prepaid, to

the following:



DENISE REICHARD
4 IVY LANE
NEW CASTLE, DE 19720

NINA PAPPOULIS, ESQUIRE
BLAKELY GREGORY & PAPPOULIS
5307 LIMESTONE ROAD,SUITE 103
WILMINGTON, DE 19808

OCWEN LOAN SERVICING
ATTN: BANKRUPTCY DEPARTMENT
1661 WORTHINGTON ROAD, SUITE 100
WEST PALM BEACH, FL 33409



                                           /s/ Michael B. Joseph
                                           Michael B. Joseph, Esquire
                                           824 N. Market Street, Suite 1002
                                           P.O. Box 1350
                                           Wilmington, Delaware 19899-1350
                                           302-656-0123
                                           Chapter 13 Trustee
